Citation Nr: 0800426	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO. 01-03 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Whether the veteran filed a timely request for waiver of 
recovery of an overpayment of VA compensation benefits, 
calculated in the amount of $42,428.13.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 decision, in which the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. The Committee found that the veteran 
did not timely submit a request for waiver of VA overpayment 
of compensation debt in the amount of $42,428.13. 

In October 2002, the Board affirmed the Committee's October 
2000 decision. The veteran then appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), and in November 2003, based on a Joint Motion for 
Remand (joint motion), the Court vacated the Board's October 
2002 decision and remanded the matter to the Board for 
readjudication consistent with the joint motion.

In April 2004, in response to the Court's Order, the Board 
remanded the veteran's claim to the RO for additional action. 
Thereafter, the veteran testified in support of his claim at 
a videoconference hearing held before the undersigned 
Veterans Law Judge in August 2004; a transcript of the 
hearing is of record.

In February 2005, the Board again affirmed the Committee's 
decision and the veteran appealed this decision to the Court. 
In an April 2007 memorandum decision, the Court vacated the 
Board's February 2005 decision and remanded the matter to the 
Board for readjudication consistent with the memorandum 
decision.


The Board presently grants the veteran's claim and finds that 
due to circumstances beyond his control, he was unable to 
submit a timely request for waiver of the said indebtedness. 
The Board's action returns the claim to the Committee for 
further consideration of the veteran's request for waiver. In 
this regard, in September 2007 and November 2007 letters to 
the Board, the veteran asserted that he had revoked the 
Disabled American Veterans (DAV) power of attorney and 
presently had the American Legion as power of attorney. 
However, the most recent VA Form 21-22, dated in December 
2000, reflects the DAV as the veteran's power of attorney. In 
addition, the DAV submitted argument on the veteran's behalf. 

The Board's present action does not prejudice the veteran as 
it grants the appealed issue. However, upon receipt of the 
request for waiver, the Committee should seek to clarify the 
veteran's representative, and this matter is therefore 
REFERRED for such action.

In December 2000, February 2001, and October 2002 statements, 
the veteran asserted that his dependents did not receive the 
correct amount of apportionment. In addition, in his June 
2006 brief to the Court, the veteran stated that his 
dependents' apportionment, which was effective in December 
1997, was $132 per month and not the 90 percent that was 
allotted in June 2001, which resulted in a misapportionment 
of the veteran's VA compensation benefits. Therefore, the 
issue of whether the veteran's dependents received the 
correct amount of apportionment of the veteran's benefits, 
effective in December 1997, is raised and is therefore also 
REFERRED to the RO for initial adjudication.


FINDINGS OF FACT

1. In December 1994, the RO sent a letter to the veteran's 
last known residential address informing the veteran that the 
RO had received information that he was incarcerated, a fact 
that affected the amount of VA compensation benefits to which 
the veteran was entitled.

2. In February 1995, the RO received a letter from the 
veteran that stated that he was incarcerated and that all 
future correspondence should be directed to his son at a 
specified address. No end date for the use of this address 
was given by the veteran.

3. In November 1997, the RO received a VA Form 21-4193 from 
the Correctional Facility wherein the veteran was 
incarcerated notifying the RO of the veteran's address and 
his intended date of release from the facility.

4. In December 1997, the RO sent a letter to the veteran's 
son's address notifying the veteran that the VA had reduced 
his VA compensation benefits, which resulted in an 
overpayment to him of $42,428.13, and that he had a right to 
request a waiver of recovery of that overpayment within 180 
days.

5. In March 2000, the RO received the first correspondence 
from the veteran since the December 1997 notification, in 
which the veteran requested to know the status of his claim.

6. In September 2000, the RO received the veteran's request 
for waiver of recovery of the overpayment.

7. The veteran asserts that the power of attorney granted to 
his son was temporary and based on his transitional status.

8. With due consideration of the benefit of the doubt on this 
issue, there was a delay in the veteran's receipt of the 
notification of indebtedness due to circumstances beyond the 
veteran's control.


CONCLUSION OF LAW

The veteran filed a timely request for waiver of recovery of 
overpayment of VA compensation benefits, calculated in the 
amount of $42,428.13. 38 U.S.C.A.
§ 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007). This made several amendments to 
the law governing certain VA claims, to include redefining 
VA's duty to assist and notification obligations. However, it 
does not appear that these changes are applicable to claims 
such as the one decided herein. Cf. Barger v. Principi, 16 
Vet. App. 132 (2002). In Barger, the Court held that the 
VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  

Notwithstanding the inapplicability of the VCAA, it has been 
previously held that in fulfilling its duty to assist 
incarcerated claimants such as the veteran here, VA 
adjudicators are to tailor such assistance to the peculiar 
circumstances of confinement, and that "such individuals are 
entitled to the same care and consideration given to their 
fellow veterans." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see Bolton v. Brown, 8 Vet. App. 185, 191 (1995).


Merits of the Claim

In substance, the veteran argues that he was precluded from 
filing a timely request for waiver of recovery of an 
overpayment of VA compensation benefits under the provisions 
of 38 U.S.C.A § 5302, because the nonreceipt of the notice of 
the overpayment was beyond his control. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence 
is at least in equipoise and the claim will be granted.

Under the applicable criteria, a request for waiver of 
indebtedness under this section shall only be considered if 
it is made within 180 days following the date of a notice of 
indebtedness issued on or after April 1, 1983, by the VA to 
the debtor. The 180 day period may be extended if the 
individual requesting waiver demonstrates to the Chairperson 
of the Committee that, as a result of an error by either the 
VA or the postal authorities, or due to other circumstances 
beyond the debtor's control, there was a delay in such 
individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing (including 
forwarding). If the requester does substantiate that there 
was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180 day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness. 38 C.F.R. § 1.963(b). 
See also 38 U.S.C.A. § 5302(a).

The RO began paying the veteran VA compensation benefits at 
the 100 percent rate in November 1974. The veteran was still 
receiving such benefits in 1994, when the RO received 
information suggesting that the veteran was incarcerated. In 
August 1994, the RO sent a letter to the veteran's then known 
residential address indicating that if the veteran was 
convicted of a felony and in receipt of service-connected 
compensation, his benefits would be reduced to the 10 percent 
rate, effective the 61st day of incarceration. The RO 
provided the veteran 60 days to confirm whether he was 
incarcerated and indicated that, in the meantime, the RO 
would continue paying the veteran VA compensation at the 100 
percent rate.

By letter dated in September 1994, the State of Indiana 
advised the RO that the veteran was incarcerated with the 
Department of Corrections, State of Indiana. In October 1994, 
the RO contacted the Indiana Department of Corrections and 
learned that the veteran was incarcerated at Indiana 
Reformatory.

Based on this information and by letter dated in December 
1994 - addressed to the veteran at his last known residential 
address, the RO advised the veteran that his VA compensation 
had been suspended pending confirmation that he was 
incarcerated for a felony.

By letter received in February 1995, the veteran informed the 
RO that he was incarcerated and had been awaiting trial since 
May 1994. He noted that his son, B. W., "ha[d] been granted 
[his] power of attorney." He requested the RO to "[p]lease 
direct all future correspondence to [his son]" at the address 
specified below. There was no mention in any part of the 
veteran's correspondence indicating an end-date for the 
designation of his son's address as a point to which VA 
should address mail.

In January 1997, the RO again contacted the Indiana 
Department of Corrections and learned that the veteran had 
been convicted of a felony in February 1996. 

In September 1997, the RO sent the veteran a letter in care 
of the address the veteran specified as his son's in February 
1995. This letter indicated that, because the veteran was 
incarcerated due to a felony conviction, the RO was planning 
to reduce the veteran's VA compensation under 38 C.F.R. § 
3.665 and 38 U.S.C. § 3113. The RO noted that it was 
affording the veteran an opportunity to respond to this 
letter before taking such action. The veteran did not 
respond, and the letter was not returned as undelivered.

In November 1997, the RO received a VA Form 21-4193, which 
shows the address of the correctional institution where the 
veteran was located and the scheduled release date for the 
veteran. During the August 2004 Board hearing, the veteran 
asserted that he was the person that filled out the form and 
turned it into the Department of Corrections to be forwarded 
to VA. Hence, the veteran argues that he informed VA of his 
new address via the VA Form 21-4193.

By two letters dated in December 1997 and addressed to his 
son's address, the RO informed the veteran that it had 
reduced his VA compensation benefits to the 10 percent rate, 
effective April 15, 1996, the 61st day of his incarceration, 
thereby resulting in an overpayment. The other such letter 
informed the veteran that the amount of the overpayment was 
$42,428.13, and that he had a right to request a waiver of 
recovery of that overpayment within 180 days. The postal 
service did not return either of these letters to the RO as 
undeliverable.

The RO received no additional correspondence from the veteran 
until March 2000, at which time the veteran sent a letter to 
the RO indicating that he had not been in contact with VA for 
at least four years and was interested in learning of the 
status of his claim. He further indicated that he wished to 
know why his benefits were terminated without notification.

In a letter dated in March 2000, the RO responded to the 
veteran by providing some of the same information furnished 
in the December 1997 letter. Thereafter, in a letter received 
at the RO in September 2000, the veteran requested a waiver 
of recovery of the overpayment at issue in this case. In 
October 2000, the Committee denied the veteran's request on 
the basis that the veteran did not timely file the waiver 
request.

The record is clear that the veteran's application for waiver 
of recovery of the overpayment was not received within 180 
days after the original notification was sent to his son's 
address. Hence, at issue is whether there was a delay in the 
receipt by the veteran of notification of the overpayment due 
to fault of the VA, postal authorities, or due to 
circumstances beyond the control of the veteran. 38 C.F.R. § 
1.963(b). Regarding whether there was a delay due to fault of 
the VA, there is a presumption of regularity under which it 
is presumed that government officials "have properly 
discharged their official duties." United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice 
to the last address of record for the presumption to attach). 
This presumption of regularity in the administrative process 
may be rebutted by "clear evidence to the contrary." 
Schoolman v. West, 12 Vet. App. 307, 310 (1999). 

As the RO mailed the December 1997 notice of overpayment to 
the veteran's son's address, and it was not returned as 
undeliverable, it is presumed that the son received the 
notice. However, the question remains as to whether the son's 
address was the veteran's last address of record, which is 
required for the presumption of regularity to attach and it 
be presumed that the veteran received the notification.

In this regard, the veteran has testified that the 
notification of his address at the correctional facility that 
was received by the RO in November 1997 (via the VA Form 21-
4193) was the veteran's notification to the RO of his 
permanent address, and it was his intent that the RO use such 
notification as his change of address. The form is clearly 
completed by one signatory; and signed by an official of the 
correctional institution. 

The Board will granting the benefit of the doubt to the 
veteran as to this contention. The RO did therefore receive 
notification from the prison authorities of the veteran's 
actual address. Although there was no direction to the RO 
that the RO begin using this new address to send 
correspondence, it cannot be said that the RO did not have a 
new "address of record" for the veteran. Therefore, the 
Board finds that the presumption of regularity does not 
attach in this circumstance as it is not clear from the 
record that the RO sent the notification of overpayment to 
the veteran's last address of record.

The Board also finds that there was a delay in the receipt of 
notification of the overpayment by the veteran due to 
circumstances beyond the veteran's control. 38 C.F.R. § 
1.963(b). In this regard, the Committee found that because of 
the veteran's power of attorney, as noted in the February 
1995 letter, all mail was to be sent to the veteran's son's 
address even though the RO was made aware of the veteran's 
new address. The veteran argues that the power of attorney 
was only to be temporary based on his transitional status. 

The only mention of a power of attorney to the veteran's son 
is in the veteran's February 1995 letter, which initiated all 
mail being sent to his son's address. With due consideration 
of the precedent as cited in the Court's decision remanding 
this matter to the Board, the Board can only speculate as to 
whether the power of attorney was limited to the period of 
time when the veteran was in transition or whether the power 
of attorney was to be permanent. As the veteran has testified 
that his intent for the power of attorney was to be for six 
months until he was transferred to his permanent location, 
and there is no evidence to contradict the veteran's 
testimony, the Board has given the veteran the benefit of the 
doubt, and finds that the scope of the power of attorney was 
of a temporary nature.

The Board notes that the scope of the power of attorney 
(whether temporary or permanent) was also not made known to 
the RO, and the RO in good faith continued to send 
correspondence to the veteran's son's address. However, as 
the Board finds the veteran's testimony to be credible that 
the power of attorney was temporary, it is unknown what 
action the veteran's son would have undertaken. 

The veteran has stated that he did not actually receive the 
December 1997 notification. Therefore, the act of the 
veteran's son forwarding his mail to the veteran is an 
intermediate step that is outside of the control of the 
veteran. Further, the veteran testified during his Board 
hearing that he had spoken to his son off an on since 1995, 
but his son did not inform him that he received the December 
1997 letter.

As a final matter, as the veteran is incarcerated, the duty 
to assist incarcerated veterans requires VA to tailor its 
assistance to meet the peculiar circumstances of confinement, 
as such individuals are entitled to the same care and 
consideration given to their fellow veterans. 38 U.S.C.A. § 
5107(a) (West 2002); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995). Hence, 
in summary, the Board notes that the RO had another address 
of record for the veteran, and the veteran asserts that his 
use of the VA Form 21-4193 to inform the RO of his address 
was his method of keeping the RO apprised of his whereabouts. 
Therefore, the RO was aware of the veteran's actual address. 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding any 
point, such doubt will be resolved in favor of the claimant. 
By reasonable doubt is meant one that exists because there is 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim. It 
is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility. 38 C.F.R. § 3.102. See also 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Accordingly, given the evidence, and affording the veteran 
all reasonable doubt, the Board concludes that the veteran 
did not receive notification of the creation of the 
overpayment due to circumstances beyond his control. 38 
C.F.R. § 1.963(b)(2) (2007). Further, once the veteran 
received actual notification, he filed a timely request for 
waiver within the 180 day period. Hence, the appeal is 
granted as per this issue.

The Board presently expresses no opinion as to the merits of 
any request for waiver of indebtedness that may arise from 
this matter as returned to Committee.


ORDER

As the veteran's request for waiver of recovery of the 
overpayment was timely filed, the appeal is granted to this 
extent and to this extent only.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


